DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation reciting “wherein the first adhesive is greater than the second adhesive” is indefinite. It is not clear is what way the first adhesive is greater than the second adhesive, and whether it is regarding thickness, width, coat weight, etc. Claim 4 depends from claim 3, which states that that the first adhesive has a first thickness and the second adhesive has a second thickness, however, claim 4 does not recite anything about thickness. Until further clarification by the Applicant, claim 4 will be interpreted as referring to the thicknesses of the first and second adhesive for examination purposes.
Regarding claim 8, the limitation reciting “wherein each of the first adhesive in the at least one first pair and each of the second adhesive in the at least one second pair do not over lap and do not intersect with one another within the pattern” is indefinite. There is insufficient antecedent basis for the phrases “the at least one first pair” and “the at least one second pair”. Claim 2, from which claim 8 depends, does not recite or require that the first adhesive is in a pattern comprising at least a first pair and that the second adhesive is in a pattern comprising at least a second pair. It appears that claim 8 should be written to depend from another claim, such as claim 7.
Regarding claim 15, the limitation reciting “wherein the first adhesive is a pressure-sensitive adhesive or a non-micro spherical adhesive, and wherein the second adhesive is an acrylic polymer adhesive” is indefinite. Claim 14 from which claim 15 depends requires that the first adhesive and the second adhesive are a same mixture of two or more different types of adhesive. It is not clear if claim 15 is defining the mixture of adhesive recited by claim 14. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 11, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2009/0162595; cited on IDS).
Regarding claims 1, 7, 11, and 12, Ko et al. teaches a striped adhesive construction (label) comprising a facestock (12; substrate) having an inner surface (14; backside of substrate) and an outer surface (16), a first adhesive (18) and a second adhesive (20) disposed on the inner surface (14; backside of substrate) of the facestock (substrate) (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]). The first adhesive (18) and a second adhesive (20) are disposed in an alternating stripe pattern such that the first adhesive and the second adhesive are in an alternating, nonoverlapping and adjacent relationship as shown by the figures of the reference (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]). 
Regarding claim 5, Ko et al. teaches all the limitations of claim 1 above, and further teaches that the striped adhesive construction is comprised of two different types of adhesive exhibiting two different adhesive properties to enable manipulation of desired adhesive properties in a single adhesive construction ([0010-0015, 0036-0039, 0043-0052, 0061-0074]). 
Regarding claims 19 and 20, Ko et al. teaches a striped adhesive construction (label) comprising a facestock (12; substrate) having an inner surface (14; backside of substrate) and an outer surface (16), a first adhesive (18) and a second adhesive (20) disposed on the inner surface (14; backside of substrate) of the facestock (substrate) (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]). The first adhesive (18) and the second adhesive (20) are arranged in an alternating and adjacent stripe pattern (bars), such that the first adhesive (18) and the second adhesive (20) do not overlap (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS).
Regarding claims 3 and 4, Ko et al. teaches all the limitations of claim 1 above. Ko et al. further teaches that the label construction is comprised of two different types of adhesive exhibiting two different adhesive properties to enable manipulation of desired adhesive properties in a single adhesive construction ([0010-0015, 0036-0039, 0043-0052, 0061-0074]). Ko et al. further teaches that by changing the thicknesses of the two adhesives or the ratio of the two thicknesses, or widths of the adhesives, the adhesive properties of the striped construction can be varied or adjusted according to the desired application ([0068]). 
While Ko et al. does not expressly teach the first adhesive has a first thickness and the second adhesive is applied at a second thickness, wherein the first thickness is greater than the second thickness, such a modification would have been obvious to one of ordinary skill in the art based on the desired adhesive properties for the intended application as disclosed by Ko et al. ([0068]). 

Claims 2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS) in view of Maloney (US 6,730,396).
Regarding claim 2, Ko et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the striped adhesive construction (label) includes a contiguous area along one side of the backside is devoid of the first and second adhesive to enable handling of the label. 
Maloney teaches adhesive constructions (labels) comprising a flexible substrate (5) with two different adhesive fields (11, 12; 13, 14), wherein as shown in Figure 3, narrow adhesive free strips (82) are positioned along the edges to facilitate handling (col. 7 Ln. 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the striped adhesive construction (label) to include adhesive free zones along the edges to facilitate handling as taught by Maloney. 
Regarding claim 8, Ko et al. in view of Maloney teaches all the limitations of claim 2 above. Claim 8 is indefinite for the reasons expressed above, however, as stated in the rejection of claim 1 above, Ko et al. teaches that the first adhesive (18) and a second adhesive (20) are disposed in an alternating stripe pattern such that the first adhesive and the second adhesive are in an alternating, nonoverlapping and adjacent relationship (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]). As shown by the figures, the first adhesive comprises at least one first pair of stripes and the second adhesive comprises at least one second pair of stripes, wherein the stripes of the first adhesive and the stripes of the second adhesive are in an alternating stripe pattern that does not overlap or intersect with one another. 
Regarding claim 10, Ko et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that approximately a ½ square inch of a top left corner of the backside is devoid of any adhesive. 
Maloney teaches adhesive constructions (labels) comprising a flexible substrate (5) with two different adhesive fields (11, 12; 13, 14), wherein as shown in Figure 3, narrow adhesive free strips (82) are positioned along the edges to facilitate handling (col. 7 Ln. 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the striped adhesive construction (label) of Ko et al. to include adhesive free zones along the edges to facilitate handling as taught by Maloney. Furthermore, it would have been obvious to one of ordinary skill in the art to have the adhesive free zone be in a top left corner and be any size based on the size of the instrument or hands that will be handling the labels to ensure that they do not contact any adhesive. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS) in view of Dodge et al. (US 2013/0202885; cited on IDS).
Regarding claim 6, Ko et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the first adhesive and the second adhesive are an adhesive mixture of at least two different adhesives. 
Dodge et al. teaches a high performance water-based tackified acrylic pressure sensitive adhesive comprised of a first polymer that is an acrylate polymer or copolymer (first adhesive), a second polymer and a tackifier (second adhesive) (Abstract; [0007-0012, 0020-0063]). Dodge et al. further teaches an article of manufacture comprising a support member and a layer of pressure sensitive adhesive as described previously, wherein the adhesive layer can be formed in a regular or random pattern ([0062-0063]). Dodge et al. teaches that the adhesive composition addresses the need to provide a pressure sensitive adhesive with better adhesion to difficult substrates, better cohesion and resistance to shear ([0006]).
Both Ko et al. and Dodge et al. teach substrates having adhesive patterns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the adhesive in the striped adhesive construction (label) taught by Ko et al. with the adhesive taught by Dodge et al. to provide better adhesion to conventionally known difficult substrates, as well as better cohesion and resistance to shear. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS) in view of Wiseman (US 4,738,391).
Regarding claim 9, Ko et al. teaches all the limitations of claim 1 above. While Ko et al. teaches that the label construction is comprised of two different types of adhesive exhibiting two different adhesive properties to enable manipulation of desired adhesive properties in a single adhesive construction ([0010-0015, 0036-0039, 0043-0052, 0061-0074]), the reference does not expressly teach that the first adhesive is moisture activated and the second adhesive is non-moisture activated. 
Wiseman teaches a sealable envelope comprising two different adhesives, a pressure sensitive adhesive and a wettable dry adhesive on the flap of the envelope for selective use of either or both to seal the flap to the container body (col. 2 Ln. 10-68). By utilizing these two different adhesives, the envelope is able to be permanently sealed using the pressure sensitive adhesive or temporarily sealed using the moisture activated adhesive, and can be used repeatedly utilizing only the temporary sealing feature (col. 2 Ln. 10-68, col. 4 Ln. 13-col. 5 Ln. 20).
As both Ko et a. and Wiseman teach adhesive constructions using two different adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first adhesive and second adhesive taught by Ko et al. to be a moisture activated adhesive and a pressure sensitive adhesive as taught by Wiseman to enable the adhesive constructions to be permanently adhered, temporarily adhered or both, and have repeated adherence use by utilizing only the temporary sealing function.  

Claims 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS) in view of Vigunas et al. (US 2007/0267146).
Regarding claim 13, Ko et al. teaches a striped adhesive construction (label) comprising a facestock (12; substrate) having an inner surface (14; backside of substrate) and an outer surface (16), a first adhesive (18) and a second adhesive (20) disposed on the inner surface (14; backside of substrate) of the facestock (substrate) (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]). The first adhesive (18) and a second adhesive (20) are disposed in an alternating stripe pattern such that the first adhesive and the second adhesive are in an alternating, nonoverlapping and adjacent relationship (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]). 
Ko et al. does not expressly teach that the striped adhesive construction (label) is in the form of a label roll. Vigunas et al. teaches a label roll comprising a substrate having and adhesive coating applied on one side and a release coating applied on the other side, wherein the labels are in the form of a roll comprising a plurality of labels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the striped adhesive construction (label) of Ko et al. to be in the form of a roll comprising a plurality of labels as taught by Vigunas et al. to enable multiple labels of the same construction to be available for use. As stated in MPEP 2114.04(VI)(B), the mere duplication of parts does not have patentable significance unless a new and unexpected result in produced. Supplying labels in roll form is well known in the label art. 
Regarding claim 16, Ko et al. in view of Vigunas et al. teaches all the limitations of claim 13 above, and Ko et al. further teaches that the striped adhesive construction is comprised of two different types of adhesive exhibiting two different adhesive properties to enable manipulation of desired adhesive properties in a single adhesive construction ([0010-0015, 0036-0039, 0043-0052, 0061-0074]). 
Regarding claim 17,  Ko et al. in view of Vigunas et al. teaches all the limitations of claim 13 above. Ko et al. teaches that the label construction is comprised of two different types of adhesive exhibiting two different adhesive properties to enable manipulation of desired adhesive properties in a single adhesive construction ([0010-0015, 0036-0039, 0043-0052, 0061-0074]). Ko et al. further teaches that by changing the thicknesses of the two adhesives or the ratio of the two thicknesses, or widths of the adhesives, the adhesive properties of the striped construction can be varied or adjusted according to the desired application ([0068]). 
While Ko et al. does not expressly teach the first adhesive has a first thickness and the second adhesive is applied at a second thickness, wherein the first thickness is greater than the second thickness, such a modification would have been obvious to one of ordinary skill in the art based on the desired adhesive properties for the intended application as disclosed by Ko et al. ([0068]). 


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS) in view of Vigunas et al. (US 2007/0267146) and Dodge (US 2013/0202885; cited on IDS).
Regarding claims 14 and 15, Ko et al. in view of Vigunas et al., however, the references the reference does not expressly teach that the first adhesive and the second adhesive are an adhesive mixture of at least two different adhesives. 
Dodge et al. teaches a high performance water-based tackified acrylic pressure sensitive adhesive comprised of a first polymer that is an acrylate polymer or copolymer (second adhesive), a second polymer and a tackifier (first adhesive) (Abstract; [0007-0012, 0020-0063]). Dodge et al. further teaches an article of manufacture comprising a support member and a layer of pressure sensitive adhesive as described previously, wherein the adhesive layer can be formed in a regular or random pattern ([0062-0063]). Dodge et al. teaches that the adhesive composition addresses the need to provide a pressure sensitive adhesive with better adhesion to difficult substrates, better cohesion and resistance to shear ([0006]).
Both Ko et al. and Dodge et al. teach substrates having adhesive patterns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the adhesive in the striped adhesive construction (label) taught by Ko et al. in view of Vigunas with the adhesive taught by Dodge et al. to provide better adhesion to conventionally known difficult substrates, as well as better cohesion and resistance to shear. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS) in view of Vigunas et al. (US 2007/0267146) and Maloney (US 6,730,396).
Regarding claim 18, Ko et al. in view of Vigunas et al. teaches all the limitations of claim 13 above, however, the reference does not expressly teach that an area of a top left corner of the backside is devoid of any adhesive. 
Maloney teaches adhesive constructions (labels) comprising a flexible substrate (5) with two different adhesive fields (11, 12; 13, 14), wherein as shown in Figure 3, narrow adhesive free strips (82) are positioned along the edges to facilitate handling (col. 7 Ln. 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the striped adhesive construction (label) of Ko et al. in view of Vigunas et al. to include adhesive free zones along the edges to facilitate handling as taught by Maloney. Furthermore, it would have been obvious to one of ordinary skill in the art to have the adhesive free zone be in a top left corner and be any size based on the size of the instrument or hands that will be handling the labels to ensure that they do not contact any adhesive. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785